Citation Nr: 1526598	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for a low back strain with degenerative changes.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).





REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to December 1983 and from January 1988 to May 1990.  He had additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The narrative section of the May 2012 rating decision that granted service connection for PTSD assigned an evaluation of 50 percent.  However, the coding sheets associated with the May 2012 and a March 2015 rating decisions indicate that the Veteran was actually assigned a 30 percent evaluation.  Furthermore, a June 2012 letter from the RO to the Veteran regarding his benefits, including monthly payment information, indicated that he had in fact been assigned a 30 percent evaluation for PTSD.  Therefore, the issue has been stated as listed above.  

The Veteran testified in September 2014 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The issues entitlement to an initial evaluations in excess of 50 percent for PTSD, increased evaluations for a low back strain with degenerative changes and left lower extremity radiculopathy, service connection for a left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's PTSD is characterized by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

At August 2011 VA treatment the Veteran reported sleep deprivation, nightmares, and "flying off the handle" at little things.  He preferred to spend time alone and avoided crowds.  The Veteran felt numb, detached, and distant from others.  He had a restricted affect, a sense of a foreshortened life span, and possible flashbacks.  Thought process, judgment and insight were intact, and the Veteran was fully oriented.  He had used alcohol to cope. 

The Veteran reported feeling detached and dead inside at October 2011 VA mental health treatment.  He was noted to have good hygiene and was cooperative, appropriately behaved, and had good eye contact.  Mood was anxious and irritable.  Insight and judgment were good, thought process was goal directed, and there was no suicidal or homicidal ideation.  There was no sign of memory impairment, and the Veteran was oriented to time, place and person.   

The Veteran wrote in May 2012 that he had nightmares that caused him to shake uncontrollably.  He would wake up in a sweat screaming.  The Veteran had a VA examination in May 2012, and the examiner felt that the symptoms of hyperarousal, avoidance, irritability, depressed mood, and anhedonia were due to PTSD.  Sleep disturbance was at least in part due to PTSD.  The Veteran reported being close to his family, and that he had one close friend and few other close contacts.  The Veteran had worked as a carpenter and foreman, and occasionally had left jobs in the past due to difficulties interacting with others.  He had worked very little since having rotator cuff surgery two and a half years before.  The examiner felt that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In October 2012 the Veteran had a psychological examination for a Social Security claim.  The examiner noted that he displayed a full range of affect and a sense of humor.  Speech was normal in rate and volume, and there was no evidence of a thought disorder.  The Veteran presented as mildly anxious and was cooperative.  The Veteran reported panic attacks three times a month and indicated not feeling comfortable in public.  He was oriented to time, place and person and noted forgetfulness and poor concentration.  The Veteran said that in the past he had had suicidal ideation but would never follow through.  He performed activities of daily living and enjoyed cooking.

At June 2014 private treatment the Veteran said that he never left the house, that he had nightmares, and that he sometimes scared his wife.  The Veteran said that he not gone back to VA for treatment because the psychiatrists were not helpful.  He denied self-harm or risky behavior.  It was noted that the Veteran had difficulty asking for help and that he had a good sense of humor, which he used defensively.  Medication to deal with his nightmares had not been effective.

The Veteran had another psychological examination through Social Security in June 2014.  He said that he continued to experience flashes of things he had been through and seen and that particular triggers, including olfactory triggers, made it difficult for him to leave the house.  The Veteran felt that things were getting worse and reported being stressed.  When shopping he would get in and out quickly, and sometimes he had to leave stores because of anxiety.  The Veteran was oriented to time, place and person and reported difficulty sleeping.  He had suicidal thoughts but no intent.  The Veteran performed activities of daily living but sometimes his wife or daughter had to remind him to shower, and he did not go out much.

The Veteran testified at the September 2014 hearing that he had difficulty sleeping and that he had panic attacks two to four times a week that lasted from five to 45 minutes.  He had to be alone in order to calm down.  The Veteran also suffered from depression that made him feel useless, and he did not want to do anything.  He said he had not suffered from suicidal ideation and had had crying spells triggered by smells, sounds, and things he saw on television.  The Veteran further testified that he had difficulty being around people and got into verbal altercations with family members three to five times a week.

The Veteran had another VA examination in February 2015.  The examiner felt that he had occupational and social impairment with reduced reliability and productivity.  The Veteran's wife confirmed that he had nightmares and dissociative experiences.  It could be difficult for the Veteran to come back to the here and now, and there were times when he put his hands on her throat in his sleep or kicked her.  The Veteran said that he did not like being around a lot of people, and this had gotten worse in the past year and a half.  He had not engaged in salaried employment since 2009 and occasionally worked helping his step-father.  The Veteran endorsed suicidal ideation about a week and a half before, around the deaths of an aunt and uncle.  The examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including a work-like setting, suicidal ideation, obsessional rituals with interference with routine activities, and impaired impulse control, such as unprovoked irritability with periods of violence.  In an incident three months before he had to cancel a doctor's appointment because of a panic attack while on his way.  The Veteran also said that he and his wife had more arguments than they used to because of his PTSD.

In reviewing the record, the Board finds that the record shows occupational and social impairment with reduced reliability and productivity consistent with a 50 percent evaluation.  The treatment and examination reports show that the Veteran has consistently reported that he prefers to spend time alone and has frequent verbal altercations with others.  Smells, sounds and visual cues trigger flashbacks, and the Veteran has occasional suicidal thoughts without a plan.  The February 2015 examiner felt that the Veteran's judgment was impaired and that the Veteran has difficulty adapting to stressful circumstances.  The Veteran also occasionally neglects personal hygiene and has frequent panic attacks that have included having to leave public places such as stores.  Entitlement to an evaluation in excess of 50 percent for PTSD is addressed below.


ORDER

An increased initial evaluation of 50 percent for PTSD is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.


REMAND

In August 2013 the RO issued a statement of the case.  VA examination reports, records from the Social Security Administration, VA treatment records, and a private medical opinion were associated with the claims file in February 2015 and March 2015.  Some records were accompanied by waiver of the requirement to have the RO review them in connection with this appeal, while others did not have such a waiver.  Since the Veteran and his representative have exhibited an understanding of this waiver process, it is understood that those records that did not have a waiver, were intended to be considered by the RO in the first instance.  As the additional records appear to relate to the issues on appeal, they should be considered by the RO in the first instance.  

In addition, the resolution of the increased evaluation and service connection issues may affect whether the Veteran is entitled to a TDIU.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

VA treatment records to February 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated since that time.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2015 to the present.

2.  Then re-adjudicate the appeal with consideration of all the evidence added to the record since August 2013, and any additional development as may be deemed warranted.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


